Citation Nr: 1757921	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  15-18 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI) with posttraumatic headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran had active duty service from June 1953 to May 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative has requested a new VA examination given the length of time that has elapsed since the Veteran was last examined in June 2014, which was in conjunction with his claim to establish service connection.  Remand is also necessary given the fact that VA treatment records were obtained after the case was certified to the Board and no supplemental statement of the case has been issued.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and
 that the consequences of failing to report for a VA examination without good     cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2017). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant    to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records and associate them with the claims file. 

2.  Schedule the Veteran for a VA TBI examination       to determine the current severity of his TBI with posttraumatic headaches disability.  The electronic      file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted and the results reported in detail.

3.  After undertaking the development above and 
any additional development deemed necessary,             the Veteran's claim should be readjudicated, with consideration of all evidence associated with the record since the March 2015 statement of the case was issued.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all   claims that are remanded by the Board or by the United States Court of Appeals 




for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




